Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-15, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant was not in possession of the formation of “a continuous layer of two dimensional material” as claimed in claim 1, line 3. While applicant did describe formation of the two dimensional material by mechanical exfoliation, there is NO EVIDENCE that said mechanical exfoliation rendered a “continuous layer” of the two dimensional material. The specification does indicate that the two dimensional material is formed separately from a component of an electrical cable (however all this means is that the two dimensional material is formed independently from a component (say the cable core) of an electrical cable and does NOT in any way lead one to understand that the two dimensional layer of material was a continuous layer of material. Applicant does note that mechanical exfoliation to form a layer of two dimensional material is formation of the two dimensional material layer independent of a substrate. This however does NOT in any way, shape, or form clearly support that the layer formed via mechanical exfoliation was in fact a continuous layer of material. The definition of “continuous” is “uninterrupted in time, sequence, substance or extent” or “going on or extending without interruption or break; unbroken; connected”. There is NO evidence that the way that the two dimensional layer was formed inherently resulted in a continuous layer of material where the material was uninterrupted in substance and unbroken as a layer. The applicant next addressed that the “continuous wrapping or continuous taping process” which is described at page 16, lines 11-13 of the disclosure. While continuous wrapping is described there is NO description that the continuous wrapping have to be with a tape bearing a continuous layer of the two dimensional material. In other words, the separately formed two dimensional layer of material which is discontinuous in nature (determinate length sheet of two dimensional material formed via mechanical exfoliation) could be formed into a tape by uniting lengths of the two dimensional material to a support or backing for winding in a continuous winding/taping/wrapping operation. The wrapping/taping operation can be performed continuously with a tape having segments of two dimensional material attached to the same (and overlapping or spaced apart) without there being formation of a continuous layer of two dimensional material by mechanical exfoliation. There is NO description of formation of a continuous layer of two dimensional material by mechanical exfoliation in the original disclosure and no evidence provided that mechanical exfoliation when performed to make a two dimensional layer of material intrinsically yields a continuous layer of material. There is no nexus established in the disclosure between a continuous taping/wrapping operation and formation of a continuous layer of the two dimensional material. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 7, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2016/0217888).
Xiang et al taught a method of forming an electrical cable (such as a power cable) comprising a layer of two dimensional material (graphene which is added in the cable construction as a layer to provide a gas barrier to the cable) which included the steps of forming a layer of two dimensional material by mechanical exfoliation (see paragraph [0092] where mechanical exfoliation is described as useful for forming the graphene layers) where the layer of two dimensional material is formed separately from a component of an electrical cable (a tape of a graphene monolayer and a polymer is formed separately from the cable core in the processing and thus the reference clearly suggested that the two dimensional material was formed separately from a component of the cable, additionally, as described with reference to Figure 10, the layer 1014 is formed independently (not directly upon) the substrate that it is adhered to in the formation of the tape) and subsequently incorporating the layer of two dimensional material onto a surface of the component of the electrical cable using a continuous wrapping or continuous taping process, see Figure 15, process 1560, Figure 14, gas barrier 1440, paragraphs [0127] and [0137]-[0138]. The reference clearly desired for the finished cable to have a continuous gas barrier as part of the finished cable construction, noting that layer 1440 of Fig. 14 is depicted as a continuous layer of gas barrier material. The material was applied to the cable core via a tape winding/wrapping operation which clearly incorporated a continuous wrapping process to apply the tape onto the cable. Fig. 10 describes schematically the formation of a tape for use in the operation including the separate forming of a graphene layer which was coupled to the support therein and formed via mechanical exfoliation. The reference never expressed that the layer was a “continuous” layer of graphene, however inasmuch as the layer was formed using mechanical exfoliation just as applicant formed the same and the tape was used in a continuous wrapping operation to provide a continuous gas barrier for the cable (in a like manner to applicant’s disclosed processing), if applicant’s two dimensional material layer is a continuous layer then the layer of Xiang et al must also be considered to be a continuous layer as well inasmuch as identical processing was performed. Furthermore, it would have been obvious to one of ordinary skill in the art to provide the tape in Xiang et al with a continuous layer of graphene in order to provide the power cable therein with a uniform gas barrier along the length of the cable (providing a discontinuous layer of graphene would result in a non-uniform gas barrier along the length of the cable and clearly would have been undesirable in Xiang et al) in the operation of making an electrical cable in Xiang et al. 
	With regard to claim 2, the core is clearly a conductive core. Regarding claim 5, the reference taught that wrapping the conductive core with the two dimensional graphene layer. Regarding claim 6, the conductor was wrapped with the sheet of graphene containing material and thus the two dimensional material was incorporated as a layer disposed on the conductor and formed a sheath about the conductor. Regarding claim 7, the reference taught that the graphene layer was disposed over a conductor shield and one skilled in the art would have understood such to included shielding from electrical interference. Regarding claim Regarding claim 14, the material employed in Xiang et al was a graphene material. Regarding claim 15, the material employed (graphene) is the same material employed by applicant and it must be superconducting or near superconducting. Regarding claim 18, it appears that the conductor is a single conductor (monofilament) in the operation. Regarding claim 19, the reference clearly taught formation of an electrical power cable as claimed. Regarding claim 20 it is not understood how calling the electrical cable a subsea power cable or an overhead power cable adds any different structure to the identified cable formed by Xiang et al.
Claims 8, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2016/0217888) in view of Mascarenhas (US 4979795) for the same reasons as expressed in paragraph 6 of the Office action dated August 31, 2020.
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US 2016/0217888) in view of either one of Canadian Patent 1123641 or Carlson et al (US 5777271) for the same reasons as expressed in paragraph 7 of the Office action dated August 31, 2020.
Response to Arguments
Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive.
At the outset, it is abundantly clear that the original disclosure never expressly stated that the two dimensional layer formed in the operation was a “continuous” layer and applicant has attempted to show possession of a “continuous” layer by indicating that the layer was formed via mechanical exfoliation as a separate component (independent of formation on a substrate) and that the layer was then wrapped in a continuous wrapping /taping operation onto a cable substrate to form the cable. While the wrapping or taping operation is described as “continuous”, there is simply NO disclosure that the layer of the tape used in the taping/wrapping operation was a continuous layer of two dimensional material. Inasmuch as Xiang et al performed the identical processing to form the two dimensional layer, while the reference doesn’t express that the layer is a “continuous” layer of material: (1) if applicant does indeed have support to say that their layer is “continuous”, the layer of graphene formed in Xiang must also be a continuous layer, and; (2) Xiang et al used the layer of graphene to wrap about a conductor to form a layer of a gas barrier material about the conductor and one would have expected in order to provide a uniform gas barrier that the tape bearing the layer of graphene thereon would have provided a continuous layer of the graphene on the tape to ensure uniformity in the cable. 
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746